Mr. Justice Baker delivered the opinion of the court. ' Our statute, section 18, chapter 40, R. S., provides that when a divorce is decreed, the court “ may make such order touching the alimony and maintenance of the wife, the care, custody and support of the children as shall be just.” “ Alimony and maintenance of the wife” is by the terms of the statute made distinct and separate from “ the support of the children.” The fact that “ the custody, control and education ” of the child of these parties was by the decree given to appellee, the mother, did not impose upon her the burden of its support, nor release appellant, the father, from that duty. “ If children are committed to the wife, the' proper form of the decree specifies that she is to have so much for alimony and so much for providing for them. Yet by a loose practice,, the two are not infrequently blended, either under the' double name, for one sum, or under the single name of alimony.” Bishop, Mar., Div. and Sep., sec. 1020. In Foote v. Foote, 22 Ill. 425, the cause was remanded with directions to allow the wife as alimony six hundred dollars a year and a further sum of four hundred dollars per year for the support of the children committed to her custody. The case of Plaster v. Plaster, 47 Ill. 290, is conclusive against the contention of appellant that the Circuit Court had no power after appellant had_ paid and satisfied the decree for alimony, to enter an oMer that he pay a further sum for the support of his child. In that case, as in this, alimony in gross was'decreed to the wife and paid,"and the decree of divorce committed the custody of the children to Her. Twelve years after this decree was entered, the wife filed in the cause a petition for an allowance for the support of the children and also for further alimony and it was held that the alimony awarded being in gross, was in discharge and satisfaction of all future claims of the wife for her own support, but that such decree did not impose upon her the duty to support the children nor impair the obligation of the father to support them and that she was entitled to an order in the cause for such sum for the support of the children as was reasonable. With the amount of the decree, ten dollars per month for the support of a boy five years old, appellant certainly has no just cause of complaint. The order appealed from will be affirmed. Affirmed.